Case 14-12103   Doc#   Filed 03/08/19   Page 1 of 7
Case 14-12103   Doc#   Filed 03/08/19   Page 2 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: February 25, 2019

     SHERMAN L FIELDS                                                                                                   Loan:
     TERRY FIELDS
     344 S HOLYOKE ST                                                                        Property Address:
     WICHITA KS 672181126                                                                    344S HOLYOKE STREET
                                                                                             WICHITA, KS 67218



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Apr 2018 to Mar 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Apr 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 715.29                  715.29 **                Due Date:                                      Mar 01, 2019
 Escrow Payment:                           279.62                  251.03                   Escrow Balance:                                   1,183.10
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         279.62
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                      0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $1,462.72
 Total Payment:                              $994.91                    $966.32

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance         1,316.25              1,119.68
     Apr 2018            263.24        279.62                               *                             1,579.49              1,399.30
     Apr 2018                                                        539.87 *    County Tax               1,579.49                859.43
     May 2018            263.24        279.62           498.53              *    County Tax               1,344.20              1,139.05
     Jun 2018            263.24        279.62                               *                             1,607.44              1,418.67
     Jul 2018            263.24        279.62                               *                             1,870.68              1,698.29
     Aug 2018            263.24        279.62                               *                             2,133.92              1,977.91
     Sep 2018            263.24        279.62                               *                             2,397.16              2,257.53
     Sep 2018                                                      1,944.61 *    Homeowners Policy        2,397.16                312.92
     Oct 2018            263.24        279.62         2,120.51              *    Homeowners Policy          539.89                592.54
     Nov 2018            263.24        279.62                               *                               803.13                872.16
     Nov 2018                                                        527.92 *    County Tax                 803.13                344.24
     Dec 2018            263.24        279.62           539.88              *    County Tax                 526.49                623.86
     Jan 2019            263.24        279.62                               *                               789.73                903.48
     Feb 2019            263.24        279.62                               *                             1,052.97              1,183.10
     Mar 2019            263.24                                             *                             1,316.21              1,183.10
                                                                                 Anticipated Transactions 1,316.21              1,183.10
     Mar 2019                     279.62                                                                                        1,462.72
                     $3,158.88 $3,355.44           $3,158.92      $3,012.40

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                   Case 14-12103              Doc#         Filed 03/08/19           Page 3 of 7                            Page 1
Last year, we anticipated that payments from your account would be made during this period equaling $3,158.92. Under
Federal law, your lowest monthly balance should not have exceeded $526.49 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue. Your actual lowest monthly balance was greater than $526.49. The items with an asterisk on your
Account History may explain this. If you want a further explanation, please call our toll-free number.




                          Case 14-12103          Doc#       Filed 03/08/19       Page 4 of 7                       Page 2
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: February 25, 2019

 SHERMAN L FIELDS                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,462.72        1,255.20
Apr 2019               251.03                                                                         1,713.75        1,506.23
May 2019               251.03           539.87           County Tax                                   1,424.91        1,217.39
Jun 2019               251.03                                                                         1,675.94        1,468.42
Jul 2019               251.03                                                                         1,926.97        1,719.45
Aug 2019               251.03                                                                         2,178.00        1,970.48
Sep 2019               251.03                                                                         2,429.03        2,221.51
Oct 2019               251.03         1,944.61           Homeowners Policy                              735.45          527.93
Nov 2019               251.03                                                                           986.48          778.96
Dec 2019               251.03           527.92           County Tax                                     709.59          502.07
Jan 2020               251.03                                                                           960.62          753.10
Feb 2020               251.03                                                                         1,211.65        1,004.13
Mar 2020               251.03                                                                         1,462.68        1,255.16
                    $3,012.36       $3,012.40

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of $502.07. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed $502.07 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is $1,462.72. Your starting
balance (escrow balance required) according to this analysis should be $1,255.20. This means you have a surplus of $207.52.
This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. We are sending you a check for the surplus.

We anticipate the total of your coming year bills to be $3,012.40. We divide that amount by the number of payments expected
during the coming year to obtain your escrow payment.




                              Case 14-12103              Doc#        Filed 03/08/19           Page 5 of 7                           Page 3
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      251.03
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $251.03




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                               Case 14-12103           Doc#       Filed 03/08/19         Page 6 of 7                        Page 4
                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF KANSAS
                                   WICHITA DIVISION

 In Re:                                             Case No. 14-12103

 Sherman Lee Fields
 Terry Lynn Fields
                                                    Chapter 13
  fka Terry Lyn Carter
  fka Terry Lyn Knox

 Debtors.                                           Judge Robert E. Nugent

                                  CERTIFICATE OF SERVICE

I certify that on March 8, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          January M. Bailey, Debtors’ Counsel
          january@eronlaw.net

          Carl B. Davis, Chapter 13 Trustee
          ecf@wichita13trustee.com

          Office of the United States Trustee
          ustpregion20.wi.ecf@usdoj.gov

I further certify that on March 8, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Sherman Lee Fields, Debtor
          344 S. Holyoke
          Wichita, KS 67218

          Terry Lyn Fields, Debtor
          344 S. Holyoke
          Wichita, KS 37218

 Dated: March 8, 2019                               /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com



                     Case 14-12103      Doc#     Filed 03/08/19      Page 7 of 7
